Citation Nr: 0105950	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-18 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as the residuals of a back injury.

2.  Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person and/or 
by reason of being housebound due to disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954 and from November 1954 to April 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims on appeal.

No further action will be taken with regard to the veteran's 
request for a hearing before the Board.  He did not appear 
for his hearing scheduled on July 12, 2000, and no 
explanation for his failure to report or a request to 
schedule a new hearing has been offered as of date of this 
decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The post-service medical evidence does not relate the 
veteran's currently-diagnosed degenerative disc disease and 
arthritis of the lumbar spine with any event or occurrence on 
active duty service. 

3.  The veteran's combined disability rating is 70 percent.  
He was assigned nonservice-connected pension benefits by 
rating decision dated in May 1994.

4.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

5.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.  

6.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

7.  The veteran's disabilities do not result in his 
confinement to his home and the immediate premises.  He does 
not have additional disabilities ratable at 60 percent or 
more. 


CONCLUSIONS OF LAW

1.  A low back disorder, claimed as the residuals of a back 
injury, is not shown to be incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000). 

2.  The criteria for a special monthly pension by reason of 
the veteran being in need of the regular aid and attendance 
of another person and/or by reason of the veteran being 
housebound due to disabilities have not been met. 38 U.S.C.A. 
§§ 1502, 1521 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.351, 
3.352 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§§ 5103A, 5107, as amended by the Veterans Claims Assistance 
Act of 2000, Pub, L. No. 106-475, 114 Stat. 2096 (2000).  The 
record reflects that the veteran has been provided medical 
examinations and development efforts have been completed to 
the extent possible to obtain relevant VA medical records 
and/or provide the veteran the opportunity to do either 
submit or authorize VA to obtain private medical records.  
Further, the RO has adjudicated the appealed claims on the 
merits under the benefit-of-the-doubt standard of review.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by a disposition of his appeal at this time.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Entitlement to Service Connection for a Low Back 
Disorder, Claimed as the Residuals of a Back Injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends, in essence, that he injured his back in 
a truck accident in November or December 1955 during military 
service.  Attempts to locate the veteran's service medical 
records have been unsuccessful.  Apparently, his records were 
destroyed in the accidental fire at the National Personnel 
Records Center (NPRC) in 1973.  A review of the Morning 
Reports for the veteran's company failed to list him as sick 
for the relevant time frame.  Nonetheless, the Board is 
mindful that in a case, such as this one where service 
medical records have been lost, there is a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  This heightened duty includes the obligation to 
search for alternate medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In addition, the Board is 
directed to explain its findings and conclusions and consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).
 
Post service medical evidence is negative for complaints of, 
treatment for, or diagnosis of a back disorder until 1975.  
Apparently, the veteran fell a distance of 6-8 feet at work 
and injured his back.  At the time of the initial injury, and 
for many years thereafter, there was no mention between the 
veteran's on-going back complaints and military service.  For 
example, private and VA outpatient treatment records from the 
late 1970s through the 1980s are replete with references by 
the veteran that he injured his back at work.  Further, he 
indicated on numerous occasions that he last worked in 1975 
because of trouble with his back and knee.  He also related 
that he had walked with a cane since the time of his 1975 
fall.  

In November 1992, the veteran was hospitalized with an acute 
exacerbation of spinal stenosis and underwent decompression 
surgery.  In January 1993, he underwent an aid and attendance 
examination and was found to have spinal stenosis.  In the 
addendum, the examining physician referenced that the veteran 
was having a hard time making it and had some concerns that 
his problems were caused by something that happened in 
service.  The physician reflected that the veteran was not a 
candidate for heavy manual labor but could offer no opinion 
on whether the veteran's back problems were the result of 
military service.  Thereafter, in an April 1994 VA 
examination, the veteran reported a history of injuring his 
back in an automobile accident in 1955.  The diagnoses 
included probable degenerative arthritis of the thoracic and 
lumbosacral spine.  There was no mention made of the 1975 
work-related back injury.  In March 1996, he filed the 
current claim.  Subsequent outpatient treatment records show 
on-going complaints of back pain and diagnoses of arthritis.

In analyzing the evidence of record, the Board finds that a 
preponderance of the relevant and probative evidence is 
against entitlement to service connection for a low back 
disorder.  The medical evidence does not establish a 
relationship between the veteran's current back disorder and 
military service.  Even assuming that he was involved in an 
automobile accident in service and injured his back (as noted 
above, the veteran's service medical records were apparently 
destroyed), the evidence fails to show a diagnosis of a 
chronic low back disorder until 1975, some twenty years after 
service separation.  Moreover, the initial back complaints in 
1975 were unquestionably due to a work-related accident and 
no contemporaneous mention was made of a correlation between 
the veteran's work-related back injury and military service.  
Further, except for the veteran's subsequent contentions to 
the contrary, no treating physician has associated the 
veteran's current back disorder with military service.  
Although the most recent VA general medical examiner 
referenced a back injury due to an accident in military 
service, it was based on a history as provided by the 
veteran; however, the Board is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).

The veteran's contentions advanced on appeal, without 
competent clinical or historical corroboration, are 
considered to be of insufficient probative value to serve as 
a basis for a grant of service connection for the issue on 
appeal.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the preponderance of evidence weighs against a grant of 
the benefits sought, the evidence in this case is not so 
evenly balanced as to require application of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

II.  Entitlement to a Special Monthly Pension by Reason of 
the Need for Regular Aid and Attendance of Another Person 
and/or by Reason of Being Housebound Due to Disabilities

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 1991 & Supp. 2000).  For pension 
purposes, a person shall be considered to be in need of 
regular aid and assistance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity, 
or (2) helpless or blind, or so near helpless or blind as to 
need the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b) (1991 & Supp. 2000); 38 C.F.R. § 3.351 
(2000).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
veteran remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2000).

Pension benefits, by reason of being housebound, are payable 
when, in addition to having a single permanent disability 
rate as 100 percent under the schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or is substantially confined as a direct 
result of his or her disabilities to his or her dwelling and 
the immediate premises, or if institutionalized to the ward 
or clinical area.  38 U.S.C.A. §§ 1502, 1521 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.351 (2000). 

An April 1997 rating decision lists no service-connected 
disability.  The non-service-connected disabilities include: 
degenerative arthritis, lumbar spine, rated as 40 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
traumatic arthritis, right knee, degenerative arthritis, 
thoracic spine, hypertension, and otitis externa, all rated 
at 10 percent disabling; and assigned noncompensable 
evaluations for the residuals of a right leg injury, the 
residuals of a left leg injury, a left ankle strain, 
cicatrix, right knee, and a neck injury.  His combined rating 
is 70 percent.  He was assigned nonservice-connected pension 
benefits by rating decision dated in May 1994.

While the veteran failed to report for his most recent VA 
examination, the last general medical examination report, 
dated in April 1994, reflected that the veteran was well-
developed, had a normal carriage, walked leaning to the 
right, and used the wall to help control his walking.  He was 
able to check his own blood sugars, had a satisfactory 
appetite, and reported a several year history of difficulty 
with urinating.  He was found to be able to manage his own 
funds.  In a June 1997 aid and attendance examination report, 
the veteran complained of leg weakness and pain.  His gait 
was reported to be unsteady but his nutrition was good.  
There were no restrictions of his upper extremities, truck, 
or spine, and he complained of his legs freezing when he 
walked 20-30 feet.  There were no restrictions noted on his 
ability to self-care, ambulation, or travel.  He was noted to 
use a cane and wheelchair.

After a careful review of the evidence of record, it is the 
decision of the Board that the veteran is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance.  The medical evidence does not 
indicate that he meets the criteria outlined in 38 C.F.R. § 
3.351.  Specifically, the VA examinations indicated that he 
was not mentally or physically incapacitated.  He was 
apparently able to feed himself, shave himself, bathe 
himself, and attend to the needs of nature himself.  While he 
was noted to have difficulty walking, it appeared that he 
could walk 20-30 feet without trouble.  He had been found to 
be competent to handle his financial affairs.  The evidence 
does not show that he was unable to prepare his food, was 
unable to take care of daily self-care activities, or was 
otherwise in need of regular aid and attendance as envisioned 
by the regulation.  An occasional need for assistance with 
ambulation or other such activity does not contemplate the 
type of care needed to assign this benefit.  Therefore, the 
Board concludes that the veteran is not entitled to special 
monthly pension based on the need for regular aid and 
attendance. 

Entitlement to the housebound benefits requires that there be 
one permanent disability ratable as 100 percent disabling 
plus a separate disability rated at 60 percent, or a showing 
that the veteran is substantially confined to his dwelling or 
immediate premises.  In this case, the veteran does not have 
a disability ratable at 100 percent under the regular 
schedular criteria nor does he have independent disabilities 
rated at 60 percent.   In this regard, the Board agrees with 
the evaluations assigned for his disorders as assigned by the 
RO.  We see no basis for increases in any of the disorders 
based on the evidence of record.  Furthermore, the evidence 
does not show that he is unable to leave his dwelling or 
immediate premises due to his disabilities.  For these 
reasons, an award of special monthly pension benefits based 
on housebound status is not in order.  Therefore, the Board 
concludes that an award of special monthly pension by reason 
of being housebound is not warranted.  


ORDER

The claim for entitlement to service connection for a low 
back disorder, claimed as the residuals of a back injury, is 
denied.

The claim for entitlement to a special monthly pension by 
reason of the need for regular aid and attendance of another 
person and/or by reason of being housebound due to 
disabilities is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeal

 

